Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CLAIMS
Claim 252, line 1.  The phrase “claims” was deleted and the phrase –claim—was inserted.
Claim 259, line 1.  The phrase “any one of claims” was deleted and the phrase –claim—was inserted.
Claim 260, line 1.  The phrase “any one of claims” was deleted and the phrase –claim—was inserted.
Claim 261, line 1.  The phrase “any one of claims” was deleted and the phrase –claim—was inserted.
Claim 262, line 1.  The phrase “any one of claims” was deleted and the phrase –claim—was inserted.
Claim 263, line 1.  The phrase “any one of claims” was deleted and the phrase –claim—was inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Yamanaka et al (Integrative Biology 4(10): 1175, 2012) of record.  Yamanaka et al teach of single cell cytolysis assays in which target cells are lysed by NK cells and capture agents detect intracellular targets of a single cell.  (See Figure 4A and Methods).  However, Yamanaka et al do not teach or fairly suggest of capture agents forming a repeating pattern, in which a substrate is configured to releasably couple with the surface, such that, each chamber of the plurality of chambers is aligned with at least one repeat of the repeating pattern of the plurality of capture agents on the surface.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 3, 2021